Citation Nr: 0430341	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1954 to January 1957.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

During the pendency of the claims on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which the VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-
7 (West 2002)).

In a letter dated in July 2000, the RO informed the appellant 
of the evidence needed to substantiate a claim for service 
connection for the cause of death, and the relative 
obligations of the appellant and VA in developing the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, the letter did not directly address the 
evidence necessary to prove a claim based on exposure to 
Agent Orange, other chemicals (such as various pesticides), 
and radiation, all of which have been offered by appellant as 
bases to warrant service connection for the death of the 
veteran.  In addition, the appellant was never expressly 
informed of what evidence the VA would obtain and what 
evidence the appellant was required to provide.  

Accordingly, the Board of Veterans' Appeals (Board) finds 
that remand is necessary to ensure that the appellant is 
provided with a complete VCAA notice that sets forth the 
respective obligations of the VA and the appellant to provide 
evidence in the context of the appellant's claims.

The issue of entitlement to payment of Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, will be held in abeyance pending the 
development and further adjudication of the claim for service 
connection for cause of death.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development required by the VCAA and its 
implementing regulations, court 
decisions, and VA directives are 
completed.  

Further action under the VCAA should at 
least include providing the appellant 
with a new and complete VCAA notice 
letter that sets forth the respective 
obligations of the VA and the appellant 
to provide evidence in the context of the 
appellant's claims.  

2.  The RO should then readjudicate the 
claims in light of the evidence submitted 
since the previous supplemental statement 
of the case issued in August 2003.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



